                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00273-RJC-DSC


 CS TECHNOLOGY INC. AND                          )
 SITEHANDS INC.,                                 )
                                                 )
                  Plaintiffs,                    )
                                                 )
 v.                                              )                    ORDER
                                                 )
 HORIZON RIVER TECHNOLOGIES,                     )
 LLC,                                            )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on “[Defendant-]Counterclaim Plaintiff’s Motion for

Leave to Amend and Supplement Counterclaim” (document # 61) and the parties’ briefs and

exhibits. “Plaintiffs-Counterclaim Defendants’ Motion for Judgment on the Pleadings” (document

#56) is pending before the presiding District Judge.

       The Fourth Circuit has held that leave to amend a pleading should be granted unless (1)

“the amendment would be prejudicial to the opposing party,” (2) “the moving party has acted in

bad faith,” or (3) “the amendment would be futile.” Equal Rights Ctr. v. Niles Bolton Assocs., 602

F.3d 597, 603 (4th Cir. 2010). Plaintiffs-Counterclaim Defendants oppose the Motion contending

that Defendant-Counterclaim Plaintiff’s RICO claim is futile.

       For the reasons stated in Counterclaim Plaintiff’s briefs, its “Motion for Leave to Amend

and Supplement Counterclaim” (document # 61) is GRANTED. Counterclaim Plaintiff shall file

its Amended and Supplemental Counterclaim within five days of this Order.
       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE FURTHER ORDERED that “Plaintiffs-Counterclaim Defendants’

Motion for Judgment on the Pleadings” (document #56) is administratively DENIED as moot

without prejudice.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                  Signed: May 30, 2019
